UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2422



PRISCILLA EVERETTE, as personal representative
of the estate of Maggie Everette,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-02-48-H)


Submitted:   April 11, 2005                   Decided:   May 13, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Priscilla Everette, Appellant Pro Se. Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Priscilla Everette, personal representative of the estate

of Maggie Everette, appeals the district court’s order granting the

Commissioner          of     the    Social        Security     Administration’s

(“Commissioner”) motion for judgment on the pleadings and affirming

the Commissioner’s denial of disability insurance benefits, widow’s

insurance benefits, and supplemental security income benefits to

Maggie Everette prior to 1987.         We must uphold the decision to deny

benefits if the decision is supported by substantial evidence and

the correct law was applied.                See 42 U.S.C. § 405(g) (2000);

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).                            Having

thoroughly reviewed the administrative record, we agree with the

district       court       that    substantial      evidence       supports     the

Commissioner’s final decision denying benefits.                Accordingly, we

affirm   for    the    reasons     stated    by   the   district    court.      See

Everette v. Barnhart, No. CA-02-48-H (E.D.N.C. Sept. 8, 2004).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                       - 2 -